                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION
                                 1:19-cv-00020-FDW

TERRANCE L. JAMES-BEY,                                 )
                                                       )
                       Plaintiff,                      )
                                                       )
vs.                                                    )             ORDER
                                                       )
N.C. DEP’T OF PUBLIC SAFETY, et al.,                   )
                                                       )
                  Defendants.                          )
________________________________________               )

       THIS MATTER is before the Court on Plaintiff’s “Appeal and Resubmission of

Supplemental Complaint and Emergency Injunction; Order to Recuse.” [Doc. 26].

       Plaintiff previously filed a letter with the Court that was written by another inmate, Xavius

Mebane, on Plaintiff’s behalf. [See Doc. 23 at 2]. In the letter, Mr. Mebane recounts various

incidents related to a hunger strike Plaintiff has undertaken in protest of various alleged

occurrences at Marion Correctional Facility. On Plaintiff’s behalf, Mr. Mebane sought to add

three Defendants to Plaintiff’s pending lawsuit related to the conduct alleged in the letter, an

“emergency injunction for immediate transfer,” and “a protective order against all Marion C.I.

staff and their involvement with [Plaintiff].” [Id. at 2].

       The Court advised Plaintiff that attempting to represent the legal interests of anyone other

than oneself, unless licensed to practice in the State of North Carolina or admitted elsewhere and

specifically admitted, constitutes the unauthorized practice of law, which is a criminal offense in

the State of North Carolina. See N.C. Gen. Stat. § 84-4, 84-8. Plaintiff was further advised that

he must file his own motions, signed solely by him. The Court also noted that even if Plaintiff had

signed and filed the letter before the Court, he would not be entitled to the relief sought therein.
First, Plaintiff cannot lump these three new Defendants into his existing case based on the conduct

described in the letter. Second, Plaintiff has not stated adequate grounds for the injunctive relief

that he seeks in the form of an “immediate transfer” or a “protective order against all Marion C.I.

staff.” [Doc. 24 at 2-3].

       Plaintiff now seeks to “reassert and incorporate all averments in [the letter], herein, and

request the demanded relief be provided immediately.” [Doc. 26 at 1]. Specifically, Plaintiff

demands to add the three Defendants referenced in the letter and “a protective order against all

Marion C.I. staff and their involvement with [Plaintiff].” Plaintiff also demands recusal of the

undersigned for “collusion and incompetence.” [Doc. 26 at 3-4].

       As for Plaintiff’s demand to add the three Defendants referenced in his letter, that request

is denied. Plaintiff cannot add these three new Defendants into his existing case based on the

conduct described in the letter. As previously noted by the Court, the conduct of which he

complains is not related to the transaction or occurrence or series of transactions or occurrences

that form the basis of Plaintiff’s Complaint. See Fed. R. Civ. P. 20(a)(2).

       As for Plaintiff’s renewed request for injunctive relief, that request will also be denied.

Plaintiff has requested and been denied injunctive relief previously in this case. [Docs. 6, 7, 9]. A

preliminary injunction is an extraordinary remedy afforded before trial at the discretion of the

district court. In re Microsoft Corp. Antitrust Litig., 333 F.3d 517, 524-26 (4th Cir. 2003). It is

an extraordinary remedy never awarded as of right. Winter v. Natural Res. Def. Council, Inc., 555

U.S. 7, 24 (2008). In each case, courts “must balance the competing claims of injury and must

consider the effect on each party of the granting or withholding of the requested relief.” Amoco

Prod. Co. v. Village of Gambell, 480 U.S. 531, 542 (1987). “[C]ourts of equity should pay

particular regard for the public consequences in employing the extraordinary remedy of



                                                 2
injunction.” Winter, 555 U.S. at 24. To obtain a preliminary injunction, the plaintiff must establish

(1) that he is likely to succeed on the merits; (2) that he is likely to suffer irreparable harm in the

absence of preliminary relief; (3) that the balance of equities tips in his favor; and (4) that an

injunction is in the public interest. Real Truth About Obama, Inc. v. Fed. Election Comm’n, 575

F.3d 342, 346 (4th Cir. 2009), vacated on other grounds by 130 S. Ct. 2371 (2010).

       Reviewing Plaintiff’s motion based on the above factors, Plaintiff is not entitled to an

emergency preliminary injunction. Plaintiff has failed to demonstrate the likelihood of success on

the merits and, therefore, injunctive relief is not appropriate.

       Finally, Plaintiff’s demand for the recusal of the undersigned is wholly without merit.

Plaintiff contends that the undersigned “sought to protect [Defendant]’s actions at every

opportunity, which is why [the undersigned] is a named Defendant” and “shall” be recused for

“collusion and incompetence.” [Doc. 26 at 1-2]. These allegations are baseless. Further, the

undersigned is not a named Defendant in these proceedings. Plaintiff’s motion to recuse the

undersigned will be denied.

       IT IS, THEREFORE, ORDERED that:

       Plaintiff’s motion [Doc. 26] is DENIED.

                                               Signed: July 26, 2019




                                                   3
